Opinion by
Oblad y, J.,
From the record in this case it appears that Mrs. Fannie B. Caveny was committed to the Pennsylvania Lunatic Hospital, at Harrisburg, on December 30, 1895, under proceedings in lunacy in the court of common pleas of Juniata county, to No. 43, February term, 1896. The proceeding was had under section 6, of the act of April 20, 1869, viz : “ Insane persons may be placed in a hospital by order of any court or law judge, after the following course of proceedings, namely: on statement, in writing, of any respectable person, that a certain person is insane, and that the welfare of himself or of others requires his restraint, it shall be the duty of the judge to appoint, immediately, a commission, who shall inquire into and report upon the facts of the case. The commission shall be composed of three persons, one of whom at least shall be a physician and another a lawyer; in their requisition they shall hear such evidence as may be offered touching the merits of the case, as *191well as the statements of the party complained of or of his counsel; if, in their opinion, it is a suitable case for confinement, the judge shall issue his warrant for such disposition of the insane person as will secure the object of the measure.”
The county of Juniata paid for the maintenance of Mrs. Caveny in the hospital and brought suit to recover from the defendant, alleging, in the statement filed, that “ the residence and place of legal settlement of Mrs. Fannie B. Caveny, at the time of said confinement, was, and still is, the borough of Mifflintown, in the county of Juniata, and that the poor district of the borough of Mifflintown was, and is, liable and bound to reimburse the county of Juniata for the expenditures, which aggregate 1450.88, from December 80, 1895, to June 1,1900.”
The affidavit of defense states “ that defendants are without information as to the residence or settlement of said Fannie B. Caveny at the time of her commitment, but at the time of her confinement or commitment to said hospital, she was the lawful wife of H. Wayne Caveny, who is, and has been for a long time, in the county of Plarvey, in the state of Kansas; that said Fannie B. Caveny Has no residence or settlement in the borough of Mifflintown, and has had no legal settlement or residence in said borough for a long time; that her legal settlement is that of her husband, H. Wayne Caveny, in the county of Harvey, in the state of Kansas; that at the time of the commitment of the said Fannie B. Caveny to the said hospital by the court, the place of settlement or residence of said Fannie B. Caveny was not certified by the court after due notice to the authorities having charge of the poor in the borough of Mifflintown, as required by law ; that no certificate of her legal settlement or residence, after notice to said authorities having charge of the poor in said borough, was or has ever been given- it any time before or since the said Fannie B. Caveny was confined in said hospital by order of the court; and that no notice of said proceedings for the confinement of said Fanny B. Caveny to said hospital, or of the court’s orders or decrees in reference thereto has ever been given to said authorities having charge of the poor in said borough.” And further sets up that Mrs. Caveny was not such a poor person as would require relief of the kind furnished, and that she had an estate in her own right, and that her husband was of sufficient means *192to provide for the expense and cost of maintaining her in the hospital. For want of a sufficient affidavit of defense a rule for judgment was made absolute, and judgment entered in favor of the plaintiff.
There are many acts of assembly relating to the care and maintenance of the indigent and criminal insane in this commonwealth, and the liability of relatives and poor districts has been presented to the appellate courts in many cases, some of which are in apparent conflict; but an examination of the authorities clearly shows a consistent interpretation of the particular statutes as they relate to the several insane asylums and hospitals to which persons may be committed. In disposing of this case it is not necessary to refer to any other acts of assembly than those of April 20, 1869, P. L. 78, under which Mrs. Caveny was legally committed to the hospital, and the Act of June 25, 1895, P. L. 270. These statutes are parts of a beneficent system for the care of the insane and they provide special proceedings which are not affected by other statutes.
The affidavit is contradictory, vague and indefinite as to the legal settlement of H. Wayne Caveny, who was alleged to have been for a long time in Kansas, as well as that of Fannie B. Caveny; and the allegation that Mrs. Caveny had no residence or settlement in the borough of Miffiintown for the reason that her legal settlement was that of her husband, is a conclusion of law and not a statement of fact. The facts not being clearly stated, the court below was warranted in entering the judgment as far as this phase of the case was concerned, as the averment of residence and place of legal settlement of Fannie B. Caveny, at the time of said confinement, is not denied with sufficient clearness to prevent judgment: Lord v. Ocean Bank, 20 Pa. 384; Overseers v. Overseers, 87 Pa. 294; Overseers v. Forest County, 91 Pa. 404. Whatever of doubt or uncertainty there may have been in regard to the ultimate liability for the maintenance of the insane, all technical complications were relieved by the Act of June 25, 1895, P. L. 270, entitled, “An act to define who shall be responsible for the maintenance of patients placed in hospitals for the insane by courts and judges in the different counties of this commonwealth,” which is as follows: “ That where any person is or shall be committed to the care and custody of any hospital for the insane by any court *193or judge, in any county, in pursuance of the laws of this commonwealth, the county, from which said person has been sent or committed to said hosptial, shall be liable to said hospital for his or her maintenance therein, and said county shall, in all cases, have full recourse to recover all expenses incurred in behalf of said person so committed, from the parties or persons or poor district properly chargeable under the laws of this commonwealth.”
There were many good reasons for requiring notice to be given to poor districts, and relatives who were to be ultimately liable for expenses incident to the maintenance of insane persons when the commitments were made under earlier acts of assembly to different asylums and hospitals, but under the act of 1895, the parties, persons or poor district, properly chargeable with such expenses, are not entitled to notice at the inception of the proceedings, for the reason that the act does not require it.
The legal settlement of Mrs. Caveny was adjudged by the court, on December 80,1895, to be in the county of Juniata, so that said county’s liability was fixed. Having a settlement established, it was not possible for her to change her status during her confinement in the asylum: Overseers v. Overseers, 18 W. N. C. 141; Overseers v. Overseers, 18 W. N. C. 143; Poor District v. Directors, 106 Pa. 446.
The assignments of error are overruled and the judgment is affirmed.